Name: Commission Regulation (EEC) No 3581/92 of 11 December 1992 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 92 Official Journal of the European Communities No L 364/17 COMMISSION REGULATION (EEC) No 3581/92 of 11 December 1992 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas trends in world market prices for feed grain must therefore be taken into account when fixing sluice-gate prices for the period 1 January to 31 March 1993 ; Having regard to the Treaty establishing the European Economic Community, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed : Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas, since a new sluice-gate price has been fixed trends in world market prices for feed grain must be taken into account in fixing the levies ;Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1611 /90 of 15 June 1990 fixing the sluice-gate prices and levies on pigmeat (') ; Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EEC) No 2770/92 (4), for the period 1 October to 31 December 1992, they must be fixed anew for the period 1 January to 31 March 1993 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 July to 30 November 1992 ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries f), as last amended by Regulation (EEC) No 1 509/92 (8), and Council Regulation (EEC) No 715/90 (9) on the arran ­ gements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), as amended by Regulation (EEC) No 444/92 (I0), special import arrangements were introduced involving a reduction to 50 % in levies within the frame ­ work of fixed amounts or annual quotas, in particular for certain pigmeat products ; Whereas, when the sluice-gate price applicable from 1 October, 1 January and 1 April is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 of the Council as last amended by Regulation (EEC) No 3906/87 (6), at 3 % ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ("), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12 . (3) OJ No L 152, 16 . 6. 1990, p. 18 . (4) OJ No L 280, 24. 9 . 1992, p. 19 . 0 OJ No L 282, 1 . 11 . 1975, p. 25. (6) OJ No L 370, 30 . 12. 1987, p. 11 . 0 OJ No L 370, 31 . 12. 1990. f) OJ No L 159, 12. 6 . 1992, p. 1 . 0 OJ No L 84, 30. 3 . 1990, p . 85. (" ¢) OJ No L 52, 27. 2. 1992, p . 9 . (") OJ No L 263, 19 . 9 . 1991 , p. 1 . No L 364/18 Official Journal of the European Communities 12. 12. 92 Whereas Council Regulation (EEC) No 518/92 ('), (EEC) No 519/92 (2) and (EEC) No 520/92 (}) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 564/92 (4), modified by Regulation (EEC) No 3371 /92 (^ lays down detailed rules for applying the arrangements provided for in these agreements as regards pigmeat ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 31 March 1993, the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex. 2. Provided that, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1602 20 90 or 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 January 1993. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 56, 29. 2. 1992, p. 3. (2) OJ No L 56, 29. 2. 1992, p. 6. (3) OJ No L 56, 29. 2. 1992, p. 9. (4) OJ No L 61 , 6. 3. 1992, p. 9. 0 OJ No L 342, 25. 11 . 1992, p. 22. No L 364/1912. 12. 92 Official Journal of the European Communities ANNEX to the Commission Regulation of 11 December 1992 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/ 100 kg)(') Conventional rate of duty bound within GATT (%) 0103 91 10 69,91 49,79  0103 9211 59,46 42,34  010392 19 69,91 49,79 (4)  0203 11 10 90,91 64,74 (4)  0203 1211 131,82 93,87 (4)  0203 12 19 101,82 72,51 (4)  0203 19 11 101,82 72,51 (4)  0203 19 13 147,27 1 04,88 (4)  0203 19 15 79,09 5632 (4)  0203 19 55 147,27 104,88 (4)  0203 19 59 147,27 104,88 (4)  0203 21 10 90,91 64,74 (4)  0203 22 11 131,82 93,87 (4)  0203 22 19 101,82 72,51 (4)  0203 29 11 101,82 72,51 (4)  0203 29 13 147,27 1 04,88 (')(4)  0203 29 15 79,09 56,32 (4)  0203 29 55 147,27 1 04,88 (') C)  0203 29 59 147,27 1 04,88 (4)  0206 30 21 110,00 78,34 7 0206 30 31 80,00 56,97 4 0206 41 91 110,00 78,34 7 0206 49 91 80,00 56,97 4 0209 00 11 36,36 25,90  0209 00 19 40,00 28,49  0209 00 30 21,82 15,54  0210 11 11 131,82 93,87 C)(4)  0210 11 19 101,82 72,51 (4)  0210 11 31 256,37 1 82,57 (4)  0210 11 39 201,82 143,73 (4)  0210 12 11 79,09 56,32 (')( «)  0210 12 19 131,82 93,87 (4)  0210 19 10 116,36 82,87 (4)  0210 19 20 127,27 90,64 (4)  0210 19 30 101,82 71,51 (4)  0210 19 40 147,27 1 04,88 (')(4)  0210 19 51 147,27 1 04,88 (4)  0210 19 59 147,27 1 04,88 (4)  0210 19 60 201,82 143,73 (4)  0210 19 70 253,64 1 80,63 (4)  0210 19 81 25637 1 82,57 (4)  0210 19 89 256,37 1 82,57 (4)  0210 90 31 110,00 78,34  0210 90 39 80,00 56,97  1501 00 11 29,09 20,72 3 1501 00 19 29,09 20,72  1601 00 10 127,27 10637 (2) 24 1601 00 91 213,64 1 88,46 OHO  No L 364/20 Official Journal of the European Communities 12. 12. 92 CN code Sluice-gate price Amount of levies(ECU/100 kg) (ECU/ 100 kg) (') Conventional rate of duty bound within GATT (%) 1 601 00 99 1 45,46 1 27,24 (') (2) (4)  1602 10 00 101,82 81,05 26 1602 20 90 118,18 125,48 25 1602 41 10 222,73 205,88 (4)  1602 42 10 186,37 160,71 (4)  1602 49 11 222,73 205,77 (4)  1602 49 13 186,37 178,51 (4)  1602 49 15 1 86,37 1 53,29 (')(4)  1 602 49 1 9 1 22,73 1 08,08 (') (4)  1602 49 30 101,82 90,72 (4)  1602 49 50 60,91 57,47 (4)  1602 90 10 118,18 105,43 26 1602 90 51 122,73 103,69  1902 20 30 60,91 55,86  (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (2) The levy on products originating in the ACP and listed in Article 8 of amended Regulation (EEC) No 715/90 reduced by 50 % within the limits of the quotas referred to in that Regulation . ( J) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (4) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 564/92 have been presented, are subject to the levies set out in the Annex to that Regulation . NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87.